On Application for Rehearing
Per Curiam.
Notwithstanding the statements in the respondent’s petition for a rehearing, the court has not required the respondent to issue a Life State Certificate to the relator, certifying that she is qualifed to teach any stated subject,, but only that he issue to the relator “a life cerifícate good in any part of the State and of perpetual validity” as is expressly required by Section 371, General Statutes of the State of Florida, as amended by Chapter 6164.
Section 371 as amended provides that “a life certificate good in any part of the State and of perpetual validity may be issued by the State Superintendent of Public Instruction, without examination, to any teacher holding a State certificate issued since January 1st, A. D. 1894, and who has successfully” complied with stated conditions. It is admitted by the pleadings that the relator is a “teacher holding a State certificate issued since January 1st, A. D. 1894,” and that she has complied with Chapter 6540 under which she was “granted a State certificate,” and that she has complied'with the stated conditions and requirements of Section 371, as amended, in that she “had successfully done high school teaching in this State for a period of eighteen months under a State certificate, and presented satisfactory endorsement showing eminent ability in teaching and school government from three *190persons holding life certificates.” On this showing admitted to be true by the demurrer of the respondent, the statute requires that “a life certificate good in any part of the State and of perpetual validity may be issued by the State Superintendent without examination.” The writ issued by the court merely requires the respondent to.do what the statute expressly makes it his duty to do. The wisdom and policy'' of the statute cannot be reviewed by the court.
The opinion on the motion to quash the alternative writ expressly states that as section 370 of the General Statutes of the State provides that “a State certificate mayr be issued” upon compliance with its terms, and as Chapter 6340 enacts that “a State Certificate” is “granted” upon compliance with that Chapter, “the form of each class of life certificates may be prescribed or approved'by the State Educational Authorities so as to make each certificate show upon its face under which statute it was issued and what are the studies and conditions upon which the person became entitled to the certificate.” At that time the form of the life certificate in use was not before the court. The State Certificate held by the relator as shown in the first opinion gave the studies she had pursued in obtaining the certificate. In the respondent’s answer he set out the form of a certificate presented as a compliance with the writ. This form is patently not authorized by law. It is entitled “Life Graduate State Certificate” arid not “A Life Certificate” as authorized by section 371. It limits the holder to a right to teach only such subjects as are specified therein. The statute authorizes a certificate giving authority1' to teach, not a statement of what the person may teach. Besides this, the pleadings now show that the form of life certificates heretofore and now used under section 371 as amended, *191is as applicable to cases where “a State certificate” was issued under section 370 General Statutes as to cases where “a life certificate” is “granted” under Chapter 6540. The statutes do not contemplate any unjust discriminations between persons who hold “a life certificate”'whether held under section 370 or Chapter 6540; and as it did not appear that the State School Authorities had provided different forms to properly indicate the means by which each class of life certificates is obtained, the respondent was by a peremptory writ required to do what the statute makes it his duty to do, to-wit, to issue to the relator “a life certificate good in any part of the State and of perpetual validity” as is expressly required by section 371 General Statutes as amended.
Rehearing denied.
Browne, C. J., and Taylor, Shackleford, Whitfield and Ellis, jj., concur.